DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the office action from 9/4/2020, the applicant has submitted a terminal disclaimer with respect to US Patent 10,438,589 on 11/30/2020. With the approval of this terminal disclaimer therefore claims 17-30 are placed into condition for allowance for the below provided reasons for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The instant application independent claims 17, and 24 recite the common feature that in a robot apparatus comprising a control unit, upon reception of a plurality of different voice commands uttered sequentially and a predetermined number of times,  the control unit is configured to receive a shortcut command to shorten the plurality of different voice commands if it determines the said voice commands are received sequentially the predetermined number of times within a predetermined time interval, and to register the shortcut command to a storage unit. 
The prior art of record Inoue et al. (US 2003/0023348) ¶ 0207 lines 1-5 teach: “In case of repeating one same motion, information of “three times”" (a predetermined 
Inoue and Shimomura et al. though are silent on considering a single command which can collectively perform the operations of a plurality of different commands, and register a shortcut associated with that single command if those plurality of commands are uttered a predetermined number of times within a predetermined time interval.
Salazar et al. (US Patent 5,774,841) do teach in Col. 6 line 62+ referring to Figs. 3AB: “speech recognition system” “for control of the closed circuit television system of a robot system”. In Col. 15 lines 51+ it is taught: “A list of commands associated with each macro command word resides in the memory of the computer 130” “when the user places the ASRs in the macro node and a macro command spoken” (i.e. uttering one 
Further search did not produce any prior reference teaching this feature and therefore these claims became allowable.
The dependent claims 18-23 (depending on claim 17), 25-30 (depending on claim 24) further limit their allowed independent claims or their parent claims, and thus, are also allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/Farzad Kazeminezhad/
Art Unit 2657
February 10th 2020.